Citation Nr: 1441992	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-19 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left lower extremity thrombophlebitis.

2.  Entitlement to service connection for left lower extremity venous stasis ulcers.

3.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran served on active duty from September 1975 to September 1981. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Denver, Colorado.

In August 2007, the RO denied applications to reopen claims for service connection for thrombophlebitis and venous stasis ulcers of the left lower extremity.  In September 2009, the RO denied entitlement to service connection for depression.  The Board has recharacterized the issue more broadly, as shown above.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

In April 2012, the Veteran was afforded a Travel Board hearing  before the undersigned.  A transcript of that hearing is of record.

In August 2012, the Board reopened the Veteran's claims for service connection of left lower extremity thrombophlebitis and venous stasis ulcers, and remanded these claims, as well as his claim for service connection for depression for additional development.  The requested development was accomplished.  Following the issuance of a supplemental statement of the case in February 2013, the Veteran's claims were returned to the Board.  

The Virtual VA claims file has been reviewed; other than the informal hearing presentation, documents are duplicative of those in the Veteran's paper claims file.   There are no documents pertaining to the Veteran in the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Left lower extremity thrombophlebitis was not manifest during service and is not attributable to service.

2.  Left lower extremity venous stasis ulcers were not manifest during service and are not attributable to service.

3.  An acquired psychiatric disorder, including major depression, was not manifest during service and is not attributable to service.

4.  An acquired psychiatric disorder, including major depression, is unrelated (causation or aggravation) to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Left lower extremity thrombophlebitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Left lower extremity venous stasis ulcers were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  An acquired psychiatric disorder, including major depression, was not incurred in or aggravated by active service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran notice letters in May 2007 and July 2009.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's April 2012 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As psychosis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310.

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  In other words, an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol.  38 C.F.R. § 3.301(c)(3), (d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Lower Extremity Thrombophlebitis and Venous Stasis Ulcers

Based on the evidence of record, the Veteran's claims of service connection for left lower extremity thrombophlebitis and left lower extremity venous stasis ulcers must be denied.  In this case, there is no evidence of either disorder during service or for many years thereafter.  Rather, service treatment records reflect that there were no complaints or clinical findings related to his thrombophlebitis and venous stasis ulcers during his service.  A November 1977 examination disclosed that the Veteran's skin, lower extremities, and vascular system were normal.  In January 1979 and November 1980, he reported  a history of a right leg fracture in 1963; the vascular system and lower extremities were normal, and his skin was normal other than a tattoo.  His November 1980 medical history report and medical examination report were normal; he denied a history of leg cramps and skin disease.  

The Board acknowledges that the Veteran was treated for peripheral neuropathy of the lower extremities in November 1979 and January 1980.  However, service treatment records associate the Veteran's complaints with his alcohol abuse, and indicate that such neuropathy was acute and resolved; such complaints were not noted on any military examinations.  Furthermore, the Board observes that the Veteran alleges a crush injury in 1979, due to an in-service rollover accident, which is not corroborated by the available service treatment records.  In short, the evidence does not show pathology of left lower extremity thrombophlebitis and venous stasis ulcers during service.

The Veteran is competent to report that he has left lower extremity thrombophlebitis and venous stasis ulcers.  He is also competent to report when his symptoms were first identified.  However, his statements do not establish a nexus to his service.  The weight of the evidence reflects that the Veteran's left lower extremity thrombophlebitis and venous stasis ulcers are unrelated to his service.

In this regard, the Veteran reported to his treating providers that the thrombophlebitis and "blood clots" began five years after the uncorroborated 1979 rollover accident.  However, the Board observes that the Veteran did not report any history of an accident at the initial treatment for deep femoral thrombophlebitis in 1984; no such assertion was made until 1996, at the time of his initial claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  Records from St. Francis Hospital show that the Veteran was first treated for deep femoral thrombophlebitis of the left leg in February 1984, and first treated for venous stasis ulcerations in approximately 1989.   Moreover, at the time of onset in 1984, treatment records reflect that the Veteran was extremely intoxicated, and noncompliant with his treatment; additionally, the Veteran's treatment records from Penrose-St. Francis Healthcare System reflect that the venous stasis ulcerations are secondary to his thrombophlebitis.   

Significantly, the September 2012 VA examiner also found that the Veteran's left lower extremity thrombophlebitis and venous stasis ulcers were not due to service.  According to the VA examiner, the Veteran's deep venous thrombophlebitis is not related to the alleged 1979 injury; the VA examiner noted that service treatment records and post-service private and VA treatment records all show a chronic substance abuse.  The VA examiner further stated that chronic substance abusers are vulnerable to peripheral nerve traction or compression injuries when nearly comatose due to inebriation; the sedation eliminates the pain sensation that would awaken a sober person to neuropraxia of a given nerve at a vulnerable anatomic location, in this case, the common peroneal nerve (CPN) at the Veteran's knee.  The VA examiner pointed out that the Veteran's service treatment records from his treatment for peripheral neuropathy, actually show that the Veteran had temporary left CPN neuropraxia due to a mechanical compression related to alcohol abuse.   The VA examiner also noted that the Veteran did not have any symptoms indicative of deep venous thrombophlebitis in service.  The VA examiner further explained that the Veteran's deep venous thrombophlebitis in 1984 and the 1979 CPN compression neuropraxia are unrelated, as the 1979 symptoms were motor and sensory symptoms consistent with CPN neuropraxia, and that such motor and sensory symptoms are not associated with deep venous thrombophlebitis.  The VA examiner also noted that there is no possible pathophysiologic nexus connection between CPN compression neuropraxia and deep venous thrombophlebitis.  Likewise, the VA examiner stated that the Veteran's venous stasis ulcers are the result of the Veteran's deep venous thrombophlebitis, as it caused him to develop chronic and permanent post-phlebitic syndrome, with skin manifestations.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that the Veteran's treating providers at VA (Dr. G) and private providers (Drs. W and H) provided opinions linking his thrombophlebitis and venous stasis ulcers to service, the Board finds that these opinions have limited probative value, as they were based on the Veteran's uncorroborated report of a 1979 crush injury in a rollover accident involving a vehicle; to the contrary, the medical evidence shows in-service treatment for CPN neuropraxia related to alcohol abuse.  The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's left lower extremity thrombophlebitis and venous stasis ulcers to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the September 2012 VA examination report and the clinical evidence of record.  The September 2012 VA examiner, in determining that the Veteran's left lower extremity thrombophlebitis and venous stasis ulcers are unrelated to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Here, there is positive and negative evidence.  Nonetheless, the most probative and credible evidence, the September 2012 VA examination report, establishes that the Veteran's left lower extremity thrombophlebitis and venous stasis ulcers are unrelated to his service.  Additionally, the Board notes that the opinion of the VA examiner is consistent with the medical evidence of record.  The September 2012 VA examiner explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, this opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the Veteran's left lower extremity thrombophlebitis and venous stasis ulcers to his service.  For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for left lower extremity thrombophlebitis and venous stasis ulcers.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Acquired Psychiatric Disorder, to Include Major Depression

In this case, the Veteran claims that his depression is due to his service, including his thrombophlebitis and venous stasis ulcers.  

Based on the evidence of record, the Veteran's claim must be denied.  In this case, there is no evidence of an acquired psychiatric disorder, including major depression, during service or for many years thereafter.  The Board observes that the Veteran did not make any relevant complaints during service or for many years thereafter; November 1980 military medical history and examination reports show that the Veteran denied experiencing depression, anxiety, and nervous trouble, and that a psychiatric evaluation was normal.  Likewise, there were no pertinent complaints or symptomatology at a June 1996 VA examination.  The Board observes that neither the Veteran's treating providers nor the September 2012 VA examiner found a relationship between the Veteran's major depression and his service. 

The Veteran is competent to report that he has depression and when his symptoms of depression were first identified.  However, the Board points out that there is no indication of complaints of or diagnoses of depression in his service treatment records.  In this regard, the Board notes that the Veteran's post-service treatment records show that the Veteran underwent a psychological evaluation in 1988 at the Penrose Health System, which showed depression, anxiety, and personality difficulties; this evaluation does not show any complaints by the Veteran related to service, nor does it associate the diagnoses to his service.

Significantly, the September 2012 VA examiner found that the Veteran has a mood disorder, polysubstance abuse in remission, and cognitive disorder.  The VA examiner stated that the Veteran's mood disorder is "90 percent" associated with post-military stress due to unemployment, financial concerns, interpersonal tensions, and substance abuse.  The VA examiner stated that "10 percent" was associated with the Veteran's report of a history of injury in service, and the resultant thrombophlebitis and venous stasis ulcers.  As discussed above, no in-service injury was corroborated and his thrombophlebitis and venous stasis ulcers are unrelated to the Veteran's service; as such, there is no factual foundation to support any relationship between the Veteran's service and his current psychiatric disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

To the extent that there are lay opinions, including the testimony of the Veteran, linking the Veteran's depression to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the September 2012 VA examination report and the clinical evidence of record.  The September 2012 VA examiner, in determining that the Veteran's mood disorder is primarily unrelated to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion). 

To the extent that the Veteran's treating provider at VA (Dr. P) indicated that the Veteran's extensive history of alcohol and substance abuse may have been an effort to cope with profound early depression, the Board points out that the September 2012 VA examination report indicates that the Veteran reported a history of substance abuse prior to and during service, resulting in disciplinary actions, but denied any mental health complaints during service.  As such, the assertions of the Veteran in his testimony before the undersigned, wherein he stated that his depression began in service, are inconsistent with the clinical evidence of record, including the normal psychiatric evaluation at separation and his denial of depression, excessive worry, and excessive worry at that time.  Regardless, the Board reiterates that service connection due to a disease that results from willful misconduct, including alcohol abuse is not permissible.  Similarly, the Veteran's depression has not been shown to be a secondary result of the chronic use and abuse of alcohol.

As service connection has been denied for left lower extremity thrombophlebitis and venous stasis ulcers, the assertion of a secondary relationship to an acquired psychiatric disorder, including major depression, fails.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'") citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, entitlement to service connection for an acquired psychiatric disorder, including major depression, must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for left lower extremity thrombophlebitis is denied.

Entitlement to service connection for left lower extremity venous stasis ulcers is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


